In a coram- nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated December 1, 1961, denying his application, without a hearing, to vacate a judgment of said court, rendered November 4, 1960, on his plea of guilty, convicting him of attempted forgery in the second degree, and imposing sentence (see People v. Ashley, 13 A D 2d 839). Order affirmed. The record contains no specific allegations of fact to support defendant’s claim that he pleaded guilty by reason of the fraud and trickery of a representative of the District Attorney. The record contains only the bare eonelusory allegation to this effect. Such a conelusory allegation is insufficient in law, without some supporting factual detail, to justify the granting of a hearing or any relief in a coram nobis proceeding. Beldoek, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.